Faircloth, C. J.:
Concurring in the opinion of the Court, I will not repeat the argument but only write a short opinion in addition thereto. Prior to Littlejohn v. Egerton, 77 N. C., 379, the homestead had not been well defined. That case was fully and throughly considered and the Ooui’t unanimously held that “a homestead right is a quality annexed to land whereby an estate is exempted *676from sale under execution for debt, and cannot be defeated by failure of a sheriff to have the homestead laid off by metes and bounds,” like a condition annexed to land whereby an estate may be defeated. At the next Term of the Court the case of Bank v. Green, 78 N. C., 247, was decided. That was an action by a creditor to subject another tract of land, which had been paid for by the income of the homestead and personal property exemption, and did not raise the question of a homestead definition. The Justice who wrote the opinion, after deciding the case, took the occasion to say, “The homestead has been called a determinable fee, but as we have seen that no new estate has been conferred upon the owner, and no limitation upon his old estate imposed, it is obvious that it would be more correct to say that there is conferred upon him a determinable exemption from the payment of his debts in respect to the particular property allotted to him,” and it is suggested that this mere dieta was a new definition of a homestead and overruled Littlejohn v. Egerton, supra. This seems to be a strained conclusion. It is quite improbable that the same Court, in the short space of six months, would, by a simple dictum, have overruled their conclusion m Littlejohn v. Egerton, without any intimation that they so intended. The words “him” and “particular property” in the dictum are emphasized for the conclusion that the homestead right is personal and divorces the right from the homestead estate, sometimes called the reversion. That view is illogical. Suppose A conveys land by deed to B and warrants the title. The warranty is annexed to the land and follows it wherever it may go. Suppose, then, that the grantor had said in the deed, “I warrant the title to “him” the grantee, in respect to the particular property conveyed to him.” Would that have separated the warranty, as & personal thing from the land ? The ques*677tion furnishes the answer. I cannot see any difference in substance in the definition given in the two cases above referred to. If the homestead right can be severed from the homestead estate, then the husband may sell the latter to A without his wife’s signature, subject of course to her dower right, and he and his wife may then sell the right or homestead exemption to B. Now, if the homesteader and his wife should die, leaving no other land, the minor children will have lost the homestead to which they were once entitled, and in a manner other than that provided in the Constitution, which could not be done under the definition in Littlejohn v. Egerton, supra. The definition in Littlejohn v. Egerton, has been repeatedly recognized and approved by this Court. In Green v. Summey, 80 N. C., 187, Ashe, J., who wrote careful opinions, said, “It is settled by the construction of this Court that the homestead right is a quality annexed to land, whereby an estate is exempted from sale under execution for a debt and it has its force and vigor in and by the Constitution, and is in no wise dependent on the assent or action of the creditor.” In Adrian v. Shaw, 82 N. C., 474, Ashe, J., said, “The vendee must take it (the homestead estate) with the same quality annexed that had attached to it in the possession of the vendor...for the homestead is a right annexed to the land and follows it like a condition into whatsoever hands it goes without regard to notice.”
In Markham v. Hicks, 90 N. C., 204, Smith, C. J., refers to the definitions in Littlejohn v. Egerton and Bank v. Green, supra, and says the latter is correct, without any intimation that it overrules the former.
In Gardner v. Batts, 114 N. C., 496 (1894) the Court recognizes the same principle as in Littlejohn’s case and copies the language of the Court in Adrian v. Shaw, supra.
In Stern v. Lee, 115 N. C., 429 (1894) the Court refers *678to Adrian v. Shaw, supra, and “the long line of cases of like import” on this question — Adrian v. Shaw, resting expressly on Littlejohn’s case.
It must be admitted that the recent decisions of this Court on the homestead matter are not easily reconciled and that they have led to unfcertainty and confusion in the mind of the legal profession.